Earl Warren: Number 164, Morry Levine, Petitioner, versus United States. Mr. Shapiro.
Myron L. Shapiro: Mr. Chief Justice, may it please the Court. This is certiorari to review the petitioner's conviction in the Southern District of New York for criminal contempt in refusing to answer certain questions before a district judge in a grand jury. This is a companion case Emanuel Brown versus the United States decided by this Court at its last term and as a matter of fact, Mr. Brown and Mr. Levine are business partners. The issue in this case is one which was not considered in the Brown case and that is the effect of the secrecy of the proceedings in which Levine was found guilty and convicted of criminal contempt by the district judge. The issue is whether in such a proceeding has approved by this Court in Brown versus United States held in secret, the district judge can summarily, without trial or hearing, convict the man -- convict the grand jury witness of criminal contempt. As in Brown, the petitioner here --
William O. Douglas: Is that the one difference between this and Brown, the -- the secrecy?
Myron L. Shapiro: In fact, the one factual difference, Mr. Justice Douglas, is the fact that the record in this case unlike Brown is clear that on the second time when the petitioner was brought down to the District Courtroom before the district judge by the Assistant of United States Attorney with the grand jury there, the courtroom was cleared at the direction of the Court and remained cleared throughout the proceeding until the petitioner was admitted to bail after sentence.
Mr .Justice Stewart: This was a limited grant of certiorari, wasn't it?
Myron L. Shapiro: That's right, Mr. Justice Stewart, it was limited to -- to these two questions which are -- which appear in my -- in my brief at page 2, the two questions presented and on which certiorari was allowed. As in Brown, the petitioner appeared before the April 1957, regular grand jury in the Southern District pursuant to a subpoena which stated that it was investigation under the Motor Carrier Act. His counsel was present while he was in the grand jury room. He refused to answer the same six questions as Brown on the ground of possible self-incrimination. Brown had already been convicted. The petitioner was brought down before the District Judge Levet in room 318 of criminal part of the Southern District Court. And there, the hearing was had on his obligation to answer the questions whether the immunity statute applied or not. And the district judge directed the petitioner to answer the six questions. This was on a Friday. He was directed to -- directed to appear on Monday at 11:30 before the grand jury and to answer the questions. He appeared on the Monday at 11:30 with his counsel, counsel was in the anteroom while he was before the grand jury. And their petitioner refused to answer the questions on the ground of possible self-incrimination. The petitioner and his counsel were then directed to proceed to the courtroom of District Judge Levet. When counsel -- when petitioner and counsel arrived there along with the grand jury and the Assistant U.S. Attorney, the district judge directed that the courtroom be cleared which was done and the record notes that. On page 30 of the record, it is clear and the Government does not, in this case, disagree with the statement that the courtroom was cleared and that it continued cleared throughout the entire proceeding. Proceedings then occurred as they did in the Brown case with petitioner's counsel requesting that notice and specification of charges and hearing in accordance with due process and Rule 42 (b) be have. This was denied. I will not refer to other matters that were raised as they are not within the petition -- within the grant of certiorari here. Then the grand jury stenographer was put on the stand and testified as to what had happened in the grand jury room, that is the refusal of the petitioner to answer the six questions. The district judge, over the objection of counsel, directed that -- then directed that the petitioner take the stand. Request was made that the proceeding be had in accordance with Rule 42 (b) and the district judge overruled that request and stated that this was a proceeding, a contempt proceeding pursuing at the Rule 42 (a), thereby, in granting among -- in -- in our opinion, a new type of contempt proceeding on the rule. The petitioner took the stand and the district judge put each question, refused by him to be answered to him over objection and in each case, the petitioner refused to answer on the ground of possible self-incrimination. At the end of the putting of these questions, he was also asked by the district judge at the request of the Assistant U.S. Attorney as to whether he would answer the questions and sent back to the grand jury room which he stated, he would not do. The district judge then directed him to stand down and stated that he would listen to any reason as to why he should not be held in contempt. At this point again, request was made that the proceeding be in accordance with due process and with Rule -- Rule 42 (b) that there be a notice, specification of charges and a hearing. There was argument as to whether he should be adjudicated in contempt, what the sentence should be and the petitioner received the sentence of 12 months. He was adjudicated in contempt and received the sentence of 12 months. He was admitted to bail and is still on bail. It is the petitioner's contention that the secrecy of these proceedings from the time at least that he was put on the stand in the courtroom to the time of the adjudication and sentence made these proceedings bad that it was not in accordance with due process that -- and the due process prohibits in a secret proceeding such as this, the summary adjudication of contempt by the district judge without notice, without hearing and without charges. In this connection, the prime case is Cooke versus United States, 267 U.S.via 17. In that case, Chief Justice Taft said that due process in criminal contempt requires notice, specification of charges and hearing except in one situation only and that is where some contumacious act is committed in the presence of the Court in the actual view of the Court while the Court is open in open court. Otherwise, unless that it is public, unless it is a public act of contumacious conduct, there must be notice, specification of charges and hearing. The point that Mr. Chief Justice Taft made in the Cooke case as to the reason why this exception, to the requirements of due process is permitted to -- in cases of contumacious conduct in open court is -- that it is necessary to vindicate the dignity of the Court, prevent demoralization of the Court's authority in public. But where has here, the contempt -- the contempt occurs in a secret proceeding such as this, then there can be no demoralization of the Court's authority. There can't be no need to vindicate the Court's dignity. The normal due process proceedings, the notice hearing and specification of charges will serve and must serve because that is what the petitioner is entitled to. Now, this Court in the Oliver case which followed a number of years later, reinforced and reiterated that rule. That case was, as Your Honors know, a state court case that arose in the State of Michigan. It involved the one-man grand jury. In that case, Oliver was questioned by a circuit judge acting as a one-man grand jury. He made answers which this one-man grand jury considered false and untrue. This proceeding have been going on in secret without opening the courtroom, without opening the proceeding to the public, this one-man grand jury convicted Oliver of criminal contempt and sentenced him to the penitentiary, I believe for 60 days. This Court reversed Oliver's conviction, held that it was a denial of due process in that case for the man to be held guilty of criminal contempt where the proceeding was had in secret. The fact that the Oliver case arose under the Fourteenth -- Fourteenth Amendment requirement of due process should not affect this case because it arises under the Fifth Amendment. Because then, we will have a situation where a state court defendant in a criminal contempt case would have less rights, less protection than the one in a federal criminal -- criminal contempt case where -- especially in the case of a -- the counsel to a grand jury witness. Now, the contention is made that this wasn't entirely secret that there was just some sort of secrecy. The -- this position is based upon the fact that the petitioner's counsel was present in the courtroom while these proceedings were had. But the cases, it seems to me, are quite clear that the mere presence of counsel does not convert a secret proceeding into a public proceeding. A public proceeding means the presence of the public, not the entire public or some opponents of this idea would urge in order to reduce it to an absurdity but to those members of the public who might be interested enough to attend and hear the proceedings. At least there must be that access to the proceedings which would enable those members of the public interested who would come in here. In this case, there was no such access to the public. The mere fact that counsel was there does not make it anymore public. He is not a representative of the public. He is merely an arm of the witness, of the defendant, the petitioner here. As a matter of fact, whatever burdens the defendant in this type of case would -- may bear because of the secrecy of proceeding. Counsel bears them just as well because if he is too aggressive or too militant, he may face some kind of censure or -- or trouble with the judge in the -- in such a proceeding because there is no public there to observe the conduct and behavior of the Court. It may also be contended that there was a waiver of this right to a public hearing in this criminal contempt case. The fact is that no specific objection was made to the closing of the courtroom and it is not contended that specifically, counsel stated that he objected to the closing of the courtroom or the continued secrecy of the proceeding. The fact is also nevertheless true that a number of times during these proceedings in the District Court, the counsel for petitioner did object to those proceedings as not consistent with due process and not in accordance with Rule 42 (b). And this, it is -- I respectfully submit is sufficient to put -- to have put the Court and the Government counsel on notice of what the situation is.
Earl Warren: We'll recess now.